Citation Nr: 0926157	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-37 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for myasthenia gravis with 
respiratory failure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P. W.


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to September 
1985 and from October 1986 to July 1992, to include service 
in the Southwest Asia theater of operations from October 1990 
to April 1991. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2004 rating decision in which the RO, inter 
alia, denied the Veteran's claim for service connection for 
myasthenia gravis with respiratory failure.  In April 2005, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2005, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2005.

In May 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of that hearing is of record.  On the date of 
the hearing, the Veteran submitted additional evidence to the 
Board, along with a waiver of RO review.  The Board accepts 
this additional evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2008).

The record reflects that the Veteran was previously 
represented by the American Legion, as reflected in a June 
1994 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative.  In May 2006, the 
Veteran filed a VA Form 21-22 appointing the Disabled 
American Veterans (DAV) as his representative.  The Board 
recognizes the change in representation.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
October 2005, the Veteran filed a claim for multiple 
conditions, including upper respiratory disease with 
respiratory failure.  In January 2006, the Veteran again 
filed a claim for multiple conditions, including skin 
lesions.  While, in a May 2006 rating decision, the RO 
adjudicated the other claims filed in October 2005 and 
January 2006, the claims for service connection for upper 
respiratory disease with respiratory failure and skin lesions 
have not yet been addressed by the RO.  As such, these 
matters are not properly before the Board, and are thus 
referred to the RO for appropriate action.   Additionally, 
during the May 2009 hearing, the Veteran asserted that his 
deteriorating joint in the right ankle, currently rated 0 
percent disabling, was getting worse.  The Board notes that 
the Veteran is currently service-connected for a right heel 
cord partial tear, rated 0 percent disabling.  The May 2009 
hearing testimony can be construed as a claim for an 
increased rating for the service-connected right heel cord 
partial tear.  As this matter has not yet been addressed by 
the RO, it is also not properly before the Board, and is 
referred to the RO for appropriate action.  

Additionally, the Board notes that, in the May 2006 rating 
decision, the RO denied service connection for posttraumatic 
stress disorder (PTSD), Bells palsy, Reiters syndrome, 
antinuclear antibody (ANA), and found that claims for service 
connection for chronic fatigue syndrome (CFS), joint pain, 
back injury, unexplained illness, and malignant thymoma 
(claimed as chest tumor, masses and nodes in upper chest) 
with phrenic nerve impingement, status post partial 
thymectomy and radiation therapy, remained denied, as the 
evidence submitted was not new and material.  The Veteran 
filed a NOD in June 2006.  In August 2006, the RO asked the 
Veteran to clarify the issues with which he disagreed.  The 
same month, the Veteran responded that he disagreed with the 
denials of service connection for joint pain and for tumors 
or nodes in the chest and lungs.  An SOC addressing these two 
matters was issued in November 2006.  Although the SOC was 
not returned by the US Postal Service as undeliverable, in 
correspondence received in December 2006, the Veteran 
indicated that he never received the November 2006 SOC.  The 
Board notes that another statement from the Veteran, received 
in January 2007, includes a different address than that to 
which the November 2006 SOC was mailed.  The RO has not 
reissued the November 2006 SOC, or addressed the Veteran's 
contention that the SOC was not received.  This matter is 
referred to the RO for appropriate action.  

Finally, in the January 2007 correspondence, the Veteran 
raised questions regarding the May 2006 rating decision, 
asserting that the finding that his claims for service 
connection had been denied in the past and he had failed to 
file a NOD with these denials was incorrect.  As the RO has 
not addressed these questions, they are also referred to the 
RO for appropriate action.  

REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.

The Veteran contends that his myasthenia gravis is related to 
service, with symptoms beginning in service.  During the May 
2009 hearing, he testified that he was a chemical officer in 
service, which involved increased risk to chemical exposure.  
He added that he was subjected to oil well fires and smoke 
from burning of human waste.  

Service treatment records are negative for findings of 
myasthenia gravis, although, on his report of medical history 
in February 1992, the Veteran indicated that he currently 
had, or had had, pain or pressure in the chest and cramps in 
the legs.  Clinical evaluation of the lungs and chest was 
normal.  While the examination report, dated in February 1992 
states that a chest X-ray was pending, the service treatment 
records reflect that the Veteran was afforded a chest X-ray 
the following day, which was within normal limits.  Post-
service treatment records reflect that the Veteran had a 
chest X-ray in September 2003 which revealed a left lower 
lobe large nodular opacity.  A CT scan revealed a large 
anterior mediastinal mass and a suspicious lesion in the left 
lung behind the heart.  The physician indicated that he 
suspected the Veteran had myasthenia gravis manifested by 
proximal muscle weakness, ocular symptoms, and a large 
thymoma.  The Veteran subsequently underwent thymectomy for a 
malignant thymoma in November 2003.  The discharge diagnosis 
was malignant thymoma and myasthenia gravis.  Subsequent 
records of VA treatment reflect ongoing findings of and 
treatment for myasthenia gravis.  

In a November 2005 letter, Dr. Marziano, the Veteran's 
physician at the Tampa VA Medical Center (VAMC) wrote that 
the Veteran served in the Persian Gulf from October 1990 to 
April 1991, and was exposed to Sarin gas, oil fires, and scud 
missiles.  Dr. Marziano noted that, since being discharged 
from the military, the Veteran had suffered from diffuse 
joint pain and memory loss, and had been diagnosed with 
myasthenia gravis and had a thymoma removed in 2003, followed 
by radiation.  Dr. Marziano opined that the Veteran was 
unable to work secondary to his symptoms, and added that his 
symptoms could be related to his exposure in the Gulf War.  
The Veteran was also afforded a Persian Gulf Registry 
examination in February 2007.  He described multiple 
environmental exposures, including multiple chemical alarms, 
smoke from oil well fires, burning of human waste, and being 
near the area where Sarin containing ammunition was 
detonated.  The assessment following examination included 
myasthenia gravis.  The physician opined that any illness, 
disease, condition, or symptom which is recognized in any 
patient who served in the Persian Gulf Region during the 
specified time "may possibly" be related to exposure to an 
unknown toxic waste or other environmental hazard that 
occurred during such period.  

These opinions suggest a relationship between current 
myasthenia gravis and service; however, there is no 
indication that either opinion was based on thorough review 
of the record.  In this regard, the Board notes that, in 
addition to the in-service exposures described by Dr. 
Marziano and in the February 2007 examination report, a 
September 2003 record of private treatment reflects that the 
Veteran had exposure to chemicals in his work at a 
supermarket.  Moreover, as Dr. Marziano only opined that the 
Veteran's symptoms could be related to his exposure in the 
Gulf War, and the physician who examined the Veteran in 
February 2007 opined that any disease may possibly be related 
to exposure to an unknown toxic waste or other environmental 
hazard in the Persian Gulf, these opinions are too 
speculative to establish a nexus.  See Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a medical nexus).  

Given the above-described evidence, the Board finds that VA 
examination and medical opinion as to the relationship, if 
any, between current myasthenia gravis and service-based on 
full consideration of the Veteran's documented medical 
history and assertions, and supported by stated rationale-is 
needed to resolve the claim on appeal.  See 38 U.S.C.A. 
§ 5103A.  During the May 2009 hearing, the Veteran indicated 
his willingness to report to a VA examination, if necessary.

Hence, the RO should arrange for the Veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655(b) (2008) 
(Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or the death of an 
immediate family member).  If the Veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of examination sent to the Veteran by the 
appropriate VA medical facility.

Prior to arranging for further examination of the Veteran, 
the RO should obtain and associate with the record all 
pertinent records.

Initially, the Board notes that review of the claims file 
reflects that there may be potentially pertinent outstanding 
service treatment records.  In this regard, during the May 
2009 hearing, the Veteran reported that he received a 
physical each year he was in service, with a chest X-ray each 
year, but he could not find any of these records.  The 
Veteran's representative asserted that the service treatment 
records which had been secured were incomplete.  The service 
treatment records currently associated with the claims file 
include records of treatment from July 1986 to February 1992; 
however, the only chest X-rays of record are two X-rays dated 
in February 1992.  In light of the Veteran's contentions, 
and, as the claim is being remanded, the RO should attempt to 
obtain any outstanding service treatment records, including, 
as described by the Veteran, annual physical examinations 
with chest X-rays.  The RO is reminded that, in requesting 
records from Federal facilities, efforts to assist should 
continue until either the records are obtained, or sufficient 
evidence indicating that the records sought do not exist, or 
that further efforts to obtain those records would be futile, 
is received.  See 38 C.F.R. § 3.159(c)(2).  If no records are 
available, that fact should be documented, in writing, in the 
record, and the Veteran should be provided notice of that 
fact. 

Additionally, the Board notes that, an August 2004 Social 
Security Administration (SSA) inquiry reflects that the 
Veteran's claim was denied.  An April 2005 record of VA 
treatment also reflects that the Veteran was frustrated at 
his inability to get Social Security benefits, adding that he 
had been denied and was now appealing to his Congressman for 
help.  However, no records regarding a claim for disability 
benefits with SSA have been associated with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of any SSA decision regarding a claim for 
disability benefits pertinent to the claim on appeal, as well 
as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

While this matter is on remand, the RO should also obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from the Tampa VAMC (dated from July 1995 
to November 1995 and from January 2002 to March 2006).  In an 
October 2004 statement, the Veteran indicated that all of his 
treatment for myasthenia gravis had been through the Tampa 
VAMC, adding that he was first treated in 1995 and had 
continued until the current time.  Thus, the Veteran's 
statement indicates that there may be additional outstanding 
records of VA treatment for the period from November 1995 to 
January 2002.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
outstanding records of treatment pertinent to the claim on 
appeal from the Tampa VAMC, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.  

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
give the Veteran another opportunity to present additional 
information and evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) (and any 
other appropriate source) to request all 
outstanding service treatment records-in 
particular, reports of annual physical 
examinations with chest X-rays, as 
described by the Veteran during the May 
2009 hearing.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  

The RO is reminded that it should 
continue efforts to procure the Veteran's 
service records until either the records 
or received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.  

2.  The RO should obtain from the SSA a 
copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the claim on appeal, as well 
as copies of all medical records 
underlying those determinations.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should obtain all records of 
evaluation and/or treatment pertinent to 
the claim on appeal from the Tampa VAMC 
(from November 1995 to January 2002 and 
since March 2006).  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

4.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO's letter should clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).  

5.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should indicate whether the 
Veteran has current myasthenia gravis 
and, if so, should provide an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the disability 
had its onset in or is medically related 
to service, to include claimed in-service 
exposure to environmental hazards, to 
include oil fires, burning of human 
waste, and/or exposure to Sarin gas.  

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

7.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

